Citation Nr: 1517425	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO. 10-42 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent prior to March 7, 2011 and in excess of 40 percent from March 7, 2011 forward for a low back disability, to include degenerative disc disease (DDD).

2. Entitlement to an increased rating in excess of 10 percent for a left knee disability, to include traumatic arthritis.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hand disability, to include arthritis and bilateral sprains, and, if so, whether the reopened claim should be granted.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disability, to include degenerative arthritis, and, if so, whether the reopened claim should be granted.

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD), and, if so, whether the reopened claim should be granted.

6. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left shoulder disability, to include DJD, and, if so, whether the reopened claim should be granted.

7. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left hand neurological disability, to include numbness, and, if so, whether the reopened claim should be granted.

8. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hand neurological disability, to include numbness, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to June 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In that decision, the RO denied increased ratings for the low back and left knee disabilities and denied reopening of all six service connection claims.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has indicated that he is currently employed, and has not indicated that this employment is not substantially gainful. Thus, the issue of TDIU has not been raised by the record.

The RO granted an increased rating of 40 percent for the low back disability in May 2011. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2013. A transcript of the hearing is associated with the electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased ratings for low back and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2007 rating decision denied reopening of claims for service connection for cervical spine, right knee and left shoulder disabilities, and denied service connection for a bilateral hand disability (claimed as arthritis) and left and right hand neurological disorders (claimed as numbness). The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the August 2007 rating decision is essentially cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a cervical spine disability, a right knee disability, a left shoulder disability, a bilateral hand disability, and left and right hand neurological disabilities.


CONCLUSIONS OF LAW

1. The August 2007 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2. New and material evidence sufficient to reopen the claims of service connection for a cervical spine disability, a right knee disability, a left shoulder disability, a bilateral hand disability, and left and right hand neurological disabilities has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to claims to reopen VA was also required to notify the Veteran of the definition of new and material evidence. See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). However, VA is no longer required to provide case specific notice concerning the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014). In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former 38 U.S.C.A. §  5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen. Id.

VA issued a VCAA letter in July 2009, prior to the initial unfavorable adjudication in October 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, the definition of new and material evidence, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). Until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion. See 38 C.F.R. § 3.159(c)(1). As the service connection claims have not yet been reopened, VA's duty to provide a medical examination did not attach with respect to the Veteran's claims for service connection. Since VA has obtained all relevant identified records and its duty to provide medical examinations did not attach, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his claims for service connection. In this case, the Veteran submitted copies of his enlistment examination and report of medical history following the prior final denial. Further, the Veteran's personnel records were likewise associated with the claims file after the most recent final denial. With respect to the enlistment examination and report of medical history, these documents were already of record at the time of the prior denial, and are therefore duplicative of evidence already of record. Concerning the personnel records, while these documents are new, none of the documents contain any notations relating to the Veteran's claimed disabilities. As the recently associated service treatment and personnel records are duplicative or not relevant, new and material evidence is required to reopen the case. 38 C.F.R. § 3.156(c).

Second, new and material evidence sufficient to reopen the claims of service connection for a cervical spine disability, a right knee disability, a left shoulder disability, a bilateral hand disability, a bilateral hand disability (claimed as arthritis) and left and right hand neurological disabilities has not been submitted. Here, the RO last denied reopening or service connection for all six claimed disabilities in August 2007. The Veteran was notified of the decision, but did not submit a notice of disagreement or new and material evidence within the applicable one year appellate period. Therefore, the August 2007 rating decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in August 2007 the Veteran's service treatment records, VA treatment records up to June 2007, VA examinations from July 2007, and the Veteran's lay statements. The evidence did not show that the Veteran had current diagnoses of a bilateral hand disability or left and right hand neurological disorders, or that a cervical spine disability, a right knee disability, and a left shoulder disability were either incurred in or causally related to service. Evidence received since the rating decision includes additional lay statements from friends, family and coworkers of the Veteran, December 2013 hearing testimony, VA treatment records from June 2007 forward, vocational rehabilitation records, VA examinations of the knee and spine, and additional statements from the Veteran.

The Board finds that the evidence provided since the prior final denial, while new, is not material as it either is duplicative of evidence already of record or does not address previously unestablished facts, specifically that the Veteran has a current diagnosis of left or right hand musculoskeletal or neurological disorders or that the claimed cervical spine, right knee and left shoulder disabilities were incurred in service or are causally related to service. 38 C.F.R. § 3.156(a).

The VA treatment records from June 2007 forward reflect complaints of neck, shoulder and bilateral knee pain. However, the records contain no diagnoses of a left or right hand disorder of any kind, whether musculoskeletal or neurological. Nor do the records at any point indicate that the claimed hand, cervical spine, right knee or left shoulder disabilities either had their onset in service or are causally related to an in-service event, injury or disease. The VA examinations and vocational rehabilitation records provide no diagnoses concerning the Veteran's claimed hand disorders or opinions concerning the onset or etiology of his claimed hand, cervical spine, right knee, and left shoulder disabilities.

Concerning the lay evidence submitted since the August 2007 decision, the Board notes that while statements are presumed credible for the purposes of reopening, the statements must still be competent. Justus, 3 Vet. App. at 513. While the three lay statements submitted by the Veteran do address the presence of knee and back pain, thus potentially encompassing the right knee and cervical spine, none of the statements testify to an in-service event, injury or disease concerning the right knee or cervical spine. Further, to the extent these statements attempt to establish a causal connection between the cervical spine and right knee disabilities and the Veteran's active duty service, they are not competent to do so as such an opinion requires expertise in the field of orthopedic medicine. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The statements do not address the presence of the claimed musculoskeletal or neurological hand disabilities or the left shoulder disability.

The Veteran in his statements has generally indicated that he has a current left and right hand musculoskeletal and neurological disorder, and that his cervical spine, right knee and left shoulder disabilities were incurred in and are causally related to service. However, these statements are duplicative and cumulative of statements previously submitted to and considered by agency decision makers. Further, the Veteran is not competent to either diagnose himself with a neurological hand disorder or arthritis of the hands, or to opine as to the presence of a causal relationship between his cervical spine, right knee or left shoulder disabilities and his active duty service, as to do so requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d 1372. The December 2013 hearing testimony from the Veteran and his wife did not address the service connection issues, and instead focused on the Veteran's two increased rating claims.

In conclusion, the evidence associated with the claims file since the last final denial, while new, is either cumulative and redundant of evidence of record at the time of the initial decision or not material, as it does not relate to the previously unestablished facts that the Veteran has a currently diagnosed left or right hand musculoskeletal or neurological disability or that the claimed cervical spine, right knee and left shoulder disabilities were incurred in or are related to service. As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for a bilateral hand disability, left and right hand neurological disabilities, a cervical spine disability, a right knee disability and a left shoulder disability has not been submitted. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claims, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Therefore, reopening of the claims for service connection for a cervical spine disability, a right knee disability, a left shoulder disability, a bilateral hand disability and left and right hand neurological disabilities is denied.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral hand disability, to include arthritis, has not been received, and, therefore, the claim is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a cervical spine disability, to include degenerative arthritis, has not been received, and, therefore, the claim is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a right knee disability, to include DJD, and, therefore, the claim is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left shoulder disability, to include DJD, and, therefore, the claim is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left hand neurological disability, to include numbness, and, therefore, the claim is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a right hand neurological disability, to include numbness, and, therefore, the claim is denied.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran indicated during his December 2013 hearing that his low back and left knee disabilities had both worsened since his March 2011 VA examinations. Specifically, the Veteran has indicated decreased ranges of motion in both the low back and the left knee, as well as increases in pain in both areas and increased swelling in the left knee. As there is an allegation of an increase in severity of the Veteran's low back and left knee disabilities since his last VA examination, the Board finds it must remand the claim for new examinations to determine the current severity of the disabilities. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his low back disability, to include both orthopedic and neurological manifestations. The claims folder must be made available to the examiner in conjunction with the examination. Any indicated studies should be performed. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation.

All indicated studies, including X-ray and range of motion studies in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.
The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

In addition, the examiner should determine whether there is any neurological impairment that is as likely as not associated with the service-connected low back disability, and if so, to describe the nature and severity of that impairment. 

The examiner should also comment, to the extent possible, as to the functional and occupational impairment resulting from the Veteran's low back disability. And finally, the examiner should comment as to whether and the extent to which the low back disability has resulted in incapacitating episodes over the previous year such that bedrest would be required.  

The supporting rationale for all opinions expressed must be provided.

3. Schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his service-connected left knee disability. The claims folder must be made available to the examiner in conjunction with the examination. Any indicated studies should be performed and the examination report 
should comply with all AMIE protocols for rating knee disabilities. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-ray and range of motion studies in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

The supporting rationale for all opinions expressed must be provided.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


